DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-7, 9-12, and 14-15 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Tofte et al. (US 10,145,684) in view of Wei et al. (US 2016/0314224) and Chen et al. (US 2017/0169623):

Regarding claims 1, 6, and 11 Tofte discloses an accident reconstruction method including a computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements the following operation (Column 6, Line 35 – Column 7, Line 12 – computing device 160.1-160.M correspond to the recited computer device, Fig. 2 discloses processor and memory): 
obtaining traffic scenario data of a traffic accident on a real road involving a plurality of vehicle roles, wherein the traffic scenario data is obtained in a predetermined time period until the moment of the traffic accident (Col. 21, line 62 – Col 22, line 23 and Col 32, lines 49-63 - location, size, and structural crush depth of various impact points of vehicles involved in a vehicle collision or crash, the speed and direction of vehicles before, during, and after the vehicle collision or crash corresponding to the recited traffic scenario data of the accident on a real road where data being collected before, during, and after the accident includes the predetermined time period until the moment of the accident); 
constructing, on a simulation platform, a testing scenario according to the traffic scenario data, wherein the testing scenario includes positions, travel speed, and directions of the plurality of vehicle roles which change over time (Col. 21, line 62 – Col 22, line 23 - generate the virtual reconstruction model of the vehicle collision or crash by overlaying the movement of the vehicles onto their location on the generated road model corresponding to the recited constructing a testing scenario according to the traffic scenario data including the location, size, and structural crush depth of various impact points of vehicles involved in a vehicle collision or crash, the speed and direction of vehicles before, during, and after the vehicle collision or crash corresponding to the recited positions, travel speed, and directions of the plurality of vehicle roles which change over time); 
While Tofte does disclose performing a simulation of the traffic accident (Column 23, Line 25-61 and Column 26, Lines 13-20 – autonomous or semiautonomous vehicle corresponds to the recited driverless vehicle and virtual reconstruction model corresponds to the recited simulation), it does not explicitly disclose simulating the traffic accident on in a constructed simulation based on real data, however Wei discloses an autonomous vehicle simulation system including constructing sensor data needed to simulate driving of an autonomous vehicle which is set as playing a role in the traffic for a testing scenario on a simulation platform according to the traffic scenario data (¶30-35 - the sensor models 60 can be implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data); 
While Tofte in view of Wei does disclose an accident reconstruction/simulation situation, it does not explicitly disclose replacing an unrelated vehicle with present vehicle performance data however Chen discloses an autonomous vehicle hardware simulator that discloses utilizes real-time data from a test vehicle that is processed through a simulator to run multiple autonomous test systems to simulate their capability of dealing with the traffic scenario.  However, none of the above either alone or in combination recite replacing the autonomous vehicle role in a traffic accident with each of the plurality of vehicle roles within the accident in a testing scenario on a simulation platform. 

Therefor claims 1, 6, and 11 are allowed. Dependent claims 2, 4-5, 7, 9-10, 12, and 14-15 are allowable for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665